PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mulder, et al.
Application No. 17/025,706
Filing Date: September 18, 2020
Attorney Docket No. 56708-739.301
For: COMPOSITIONS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed November 3, 2021, to accept a delayed submission of the certified copies of the foreign applications.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copies of foreign Application Nos. GB 1901218.6, GB 1901199.8, EP 18178350.7, GB 1817641.2, GB 1816834.4, GB 1813444.5, GB 1813423.9, 
GB 1812378.6, GB 1811900.8, GB 1809953.1, and GB 1804384.4 retrieved on February 24, 2021 and GB 1901993.4 and GB 1901992.6 retrieved on November 5, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the assigned Technology Center at (571) 272-1600. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions